Citation Nr: 0110289	
Decision Date: 04/09/01    Archive Date: 04/17/01	

DOCKET NO.  00-05 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $5,344.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from February 1968 to 
February 1972.

This matter arises from a December 1999 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Muskogee, Oklahoma, Regional Office 
(RO).  Following compliance with the procedural requirements 
set forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.


FINDINGS OF FACT

1.  The veteran was notified by VA on a number of occasions 
that it was his responsibility to notify VA immediately of 
any change in the number or status of his dependents, and 
that failure to do so would result in the creation of an 
overpayment in his account.

2.  The veteran was divorced from his spouse on February 1, 
1996.

3.  The veteran first notified VA of his divorce from his 
spouse in July 1999.  As a result, the RO recomputed the 
veteran's pension rate retroactively from March 1, 1996, 
based upon his loss of a dependent spouse, and an overpayment 
of improved disability pension benefits in the amount of 
$5,344 ensued.

4.  The veteran's delay in notifying VA of his divorce was 
the sole cause of the creation of the overpayment at issue.

5.  The appellant was at fault in the creation of the 
overpayment at issue.

6.  Recovery of the overpayment at issue would subject the 
veteran to undue economic hardship.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $5,344 would not be against 
the principles of equity and good conscience.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

To the extent that the provisions of the newly enacted 
legislation apply to the current case, the Board finds that 
all appropriate development has been conducted in connection 
with this claim.  The RO has made reasonable efforts to 
obtain evidence relevant to this claim, the veteran has been 
afforded the opportunity to submit evidence and argument in 
connection with this claim.  The veteran has been offered, 
but declined the opportunity to have a hearing before the 
Board.  By virtue of the February 2000 Statement of the Case, 
the veteran was given notice of the information or other 
evidence necessary to substantiate his claim.  Thus, in view 
of the actions of the RO in this case, no further assistance 
or notice is deemed necessary under the VCAA.  

The Board notes that the appellant has not questioned the 
validity of the indebtedness at issue; instead, his 
contentions go to the question of his relative degree of 
fault in the creation of the debt.  Because the appellant has 
not questioned the validity of the indebtedness, and because 
the Board is satisfied that the debt was properly created, 
that question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  Also of note is that 
the RO considered the facts in this case, and concluded that 
the veteran had not demonstrated fraud, willful 
misrepresentation, or bad faith in the creation of the 
overpayment now at issue.  Notwithstanding this, however, the 
Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Since there appears to be no indication of an intent to 
deceive or to seek unfair advantage by the appellant, no 
legal bar to the benefit now sought is present.  Id.

The sole question for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 
38 C.F.R. § 1.965(a).  In making such a decision, 
consideration will be given to such things as the relative 
fault of the debtor vis-a-vis VA, whether collection of the 
debt would deprive the debtor of life's basic necessities, 
whether withholding all or part of the veteran's monetary 
benefits by way of recoupment would nullify the objective for 
which such benefits were intended, whether failure to make 
restitution would result in unfair gain to the debtor, and 
whether the appellant's reliance on VA benefits resulted in 
his relinquishment of a valuable right or his incurrence of a 
legal obligation.  Id.

The indebtedness at issue resulted solely from the veteran's 
failure to promptly notify VA of a change in his marital 
status.  The veteran divorced his spouse on February 1, 1996.  
However, VA was not notified of this fact until July 1999.  
As a result, the veteran was paid additional improved 
disability pension benefits at a rate greater than that to 
which he was entitled beginning March 1, 1996.  
Parenthetically, the veteran has contended that he promptly 
notified VA of his February 1, 1996, divorce; however, the 
appellate record is devoid of any such notification.  
Accordingly, the Board must conclude that the veteran was at 
fault in the creation of the debt; but for his failure to 
promptly notify VA of his divorce, the overpayment at issue 
would not have been created.

Notwithstanding the relative degree of fault of the appellant 
in the creation of the indebtedness at issue, the more 
pressing question is whether collection of the indebtedness 
would deprive him of life's basic necessities.  The appellant 
contends that it would, and has submitted VA Form 20-5655, 
Financial Status Report, in support.  This indicates that the 
veteran has monthly expenses totaling $1,586.  He currently 
has no income other than his VA pension in the amount of 
$1,207 as of the reporting date.  Although he lists monthly 
payments on installment contracts and other debts totaling 
$81 monthly, the majority of these expenses were incurred in 
the support of his children.  In addition, the veteran has 
assets totaling $2,534; however, only $34 of these are liquid 
in nature.  Under the circumstances, the Board must conclude 
that recoupment of the indebtedness at issue would subject 
the veteran to undue economic hardship, given that his 
monthly expenses exceed his monthly income, and because the 
monthly expenses reported appear to be reasonable.

In view of the foregoing, it appears that waiver of recovery 
of the indebtedness at issue would not violate the principles 
of equity and good conscience.  In this regard, the 
appellant's inability to repay the indebtedness overrides 
other equitable considerations.  As such, there is no reason 
to address the question of whether collection of the 
indebtedness at issue would nullify the objective for which 
the improved disability pension program was intended.  Nor is 
there any reason to address whether the veteran either 
relinquished a valuable right or incurred any additional 
legal obligation by relying upon the VA improved disability 
pension program.


ORDER

Waiver of recovery of the improved disability pension 
indebtedness in the amount of $5,344 is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

